IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00389-CV

ANWAR T. AHMAD,
                                                           Appellant
v.

JUSTIN H. MASIH,
                                                           Appellee



                       From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 2013-0667-CV1


                           MEMORANDUM OPINION

       The parties have filed an “agreed motion to vacate and enter take-nothing

judgment,” advising the Court of a settlement agreement and moving the Court to

vacate the trial court’s judgment and to enter a take-nothing judgment, with each party

to bear its own costs and attorney’s fees.

       Based on the parties’ agreed motion, which we grant, we reverse the trial court’s

judgment and render a take-nothing judgment in this cause, with each party to bear its

own costs and attorney’s fees, in accordance with the parties’ agreement. TEX. R APP. P.
42.1(a)(2)(A).



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered
Opinion delivered and filed April 24, 2014
[CV06]




Ahmad v. Masih                                              Page 2